IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1563
                            Filed December 18, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JODIE MARIE HILL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Jodie Hill appeals the imposition of consecutive sentences following her

guilty pleas. AFFIRMED.



      Thomas Hurd of Greenberg & Hurd, LLP, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                          2


DOYLE, Presiding Judge.

       Jodie Hill pled guilty to possession of a controlled substance,

methamphetamine, third offense, with the habitual offender enhancement, and to

third-degree theft. In a second case, Hill pled guilty to possession of a controlled

substance, methamphetamine, third offense, without the habitual offender

enhancement. At a combined sentencing hearing, Hill was sentenced to fifteen

years in the first case. She was sentenced to five years in the second case, to run

consecutive to the sentence in the first case, for a total period not to exceed twenty

years. On appeal, she contends the district court violated Iowa Rule of Criminal

Procedure 2.23(3)(d) by failing to state on the record the reasons for its decision

to impose consecutive sentences. We affirm.

       We review Hill’s sentencing challenge for an abuse of discretion. See State

v. Thompson, 856 N.W.2d 915, 918 (Iowa 2014) (“We will reverse a decision of

the district court when an abuse of discretion occurs or there is some defect in the

sentencing procedure.”). “The failure of the district court to adequately cite its

reasons for a sentence on the record is ordinarily reversible error.” State v.

Thacker, 862 N.W.2d 402, 409 (Iowa 2015).

       Iowa Rule of Criminal Procedure 2.23(3)(d) requires, “The court shall state

on the record its reasons for selecting the particular sentence.” This applies to a

district court’s decision to impose consecutive sentences. See State v. Oliver, 588
N.W.2d 412, 414 (Iowa 1998). Our supreme court has reiterated the purpose of

requiring the sentencing court to state its reasons for selecting a particular

sentence on the record is to ensure “defendants are well aware of the

consequences of their criminal actions” and, most importantly, to allow us “the
                                         3

opportunity to review the discretion of the sentencing court.” State v. Hill, 878
N.W.2d 269, 273 (Iowa 2016) (quoting Thompson, 856 N.W.2d at 919). A “terse

and succinct” statement may suffice “only when the reasons for the exercise of

discretion are obvious in light of the statement and the record before the court.”

Thacker, 862 N.W.2d at 408. Furthermore, “courts should also explicitly state the

reasons for imposing a consecutive sentence, although in doing so the court may

rely on the same reasons for imposing a sentence of incarceration.” Hill, 878
N.W.2d at 275. We may not infer the same reasons apply as part of an overall

sentencing plan. Id.

      When pronouncing its sentence, the district court stated:

              All right. I appreciate the statement that you made, and I’ve
      reviewed the case. I’ve had the case in front of me, really, for quite
      some time because we had quite a few hearings with regard to the
      first case because the case kept getting continued. I reviewed the
      presentence investigative report as well, so I’m familiar with that.
              I talk to people a lot of the time about having a plan and
      thinking about a plan, and your plan was really good. I really like it.
      But when I consider what to do with someone, I have to think about
      what’s the likelihood that they’re going to follow through with that kind
      of plan or how they are going to do on probation. One of the things
      I know I look at, obviously, is the presentence investigation, because
      that tells me what their history is like. And you’ve reviewed the
      presentence investigation report. You know what your history is like.
      It’s just not very good. I mean, you have a lot. You know, a long
      history of convictions of crimes, and that’s why the presentence
      investigative report writer recommended prison.
              Now, notwithstanding that, when you came up before the
      Court in [the first case], the State was willing to consider probation
      based upon you getting into treatment and showing effort toward
      your rehabilitation prior to that sentencing hearing. And that is really
      important to me on how people do during that time frame, because I
      think it’s reflective of how people are going to do during probation.
      It’s kind of a tryout for probation in a way, and you failed that. You
      didn’t go to treatment. You committed another meth offense.
              And that was very similar circumstances to which you had with
      regard to the first offense, the first offense where you were out at
      Fleet Farm and committed a theft. And then you’re discovered with
                                         4


      meth on you. And the second offense was at Hy-Vee and they didn’t
      press charges against you so there’s not theft issue there, but those
      are the circumstances in which the police were called to the store
      and they found meth on you. And those are the public protection
      issues that I think are notable. Not in the same sense where that’s
      assault or things like that, but people have the right to protection from
      loss of their property and not having things taken from them and not
      having people in their facilities that are using and carrying illegal
      drugs. I mean, those are notable.
              You know, based upon all the issues I have reviewed and the
      presentence investigative report and particularly how you did
      [a]waiting sentencing from the older case to the time you committed
      the new case, I don’t think probation is in order. I don’t find that you
      have a likelihood of being successful on probation at this point in
      time, and I think for the protection of the public and, really, probably
      for your own rehabilitation, prison is in order.
              And you can keep working on that plan and when you’re
      released from prison, I think that plan is something you should put
      into place. I don’t disagree with that. That’s the one thing I don’t
      disagree with. Your plan is excellent. If there’s a lot of people that
      would follow through with that kind of plan, I think there would be
      more success. If you had put that plan into place as of May 3rd,
      which is, I think the date in which you pled on the earlier case, you
      know, we probably wouldn’t be talking about prison at all. The State
      would be recommending probation themselves. But you didn’t put
      that kind of plan into place. You didn’t do anything positive.
              So those are the reasons why I am going to be granting the
      request of the State and deny probation and I’ll be sending you to
      prison. So that will be the decision of the Court.

The court’s statement does not explicitly address its reasons for imposing

consecutive sentences, and Hill contends the sentencing court “failed to go beyond

articulating why it was denying probation.” But there is more.

      On the form Plea/Sentencing Order, the court checked the box stating that

the sentences were consecutive based on “the separate and serious nature of the

offenses.” In a footnote in his appellate brief, Hill acknowledges the court checked

the box on the form sentencing order that consecutive sentences were imposed

based on the separate and serious nature of the offenses, “but never announced

this information on the record.” Because the sentencing court did not announce
                                        5


its reasons for consecutive sentences in open court at the sentencing hearing, Hill

concludes the court violated rule 2.23(3)(d).      Hill’s conclusion is flawed.   A

sentencing court can satisfy rule 2.23(3)(d)’s requirement “by orally stating the

reasons on the record or placing the reasons in the written sentencing order.”

Thompson, 856 N.W.2d at 919 (emphasis added). The court complied with rule

2.23(3)(d) in checking the box on the written form sentencing order giving its

reasons for imposition of consecutive sentences.

      Having found the sentencing court satisfied rule 2.23(3)(d)’s requirement to

state on the record its reasons for imposition of consecutive sentences, we affirm.

      AFFIRMED.